United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                     Austin T. CHANEY
                 Aviation Electronics Technician
               Airman Apprentice (E-2), U.S. Navy
                           Appellant

                         No. 201900021

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                        Decided: 9 April 2019.
                          Military Judge:
                Captain Ann K. Minami, JAGC, USN.
Sentence adjudged 9 November 2018 by a special court-martial con-
vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
military judge sitting alone. Sentence approved by convening authori-
ty: confinement for 4 months, reduction to E-1, and a bad-conduct dis-
charge.
                           For Appellant:
             Captain Bree A. Ermentrout, JAGC, USNR.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

            Before HUTCHINSON, TANG, and KOVAC,
                    Appellate Military Judges.
                   United States v. Chaney, No. 201900021


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2